Citation Nr: 9913444	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  93-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the issue of whether the character of the 
appellant's discharge from service constitutes a bar to 
payment of Department of Veterans Affairs benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code).

2.  Entitlement to service connection for a back disorder for 
the purpose of establishing entitlement to medical care under 
Chapter 17, Title 38, United States Code.

3.  Entitlement to service connection for a leg disorder for 
the purpose of establishing entitlement to medical care under 
Chapter 17, Title 38, United States Code.

4.  Entitlement to service connection for a psychiatric 
disorder for the purpose of establishing entitlement to 
medical care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The appellant had active military service from March 1962 to 
November 1963 and was discharged under other than honorable 
conditions.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The initial consideration of the appellant's character of 
discharge occurred as a result of an inquiry by the Texas 
Employment Commission.  In an administrative decision dated 
in April 1964 the RO found that the appellant's discharge 
from service was under dishonorable conditions.  The record 
does not show that the appellant was provided with any notice 
of that decision or of his appellate rights.

In June 1992 the appellant filed a claim for service 
connection for a back disorder, a leg disorder and a 
psychiatric disorder.  He was informed that a decision with 
respect to the character of his discharge from service would 
be necessary.  He requested and received a hearing with 
regard to that issue.  In an administrative decision dated in 
October 1992 the RO determined that that the appellant's 
discharge from service was under dishonorable conditions.  
The RO then certified an appeal only with regard to the issue 
of entitlement to service connection for back, leg and 
psychiatric disorders for the purpose of establishing 
entitlement to medical care under Chapter 17, Title 38, 
United States Code.

In September 1995 the Board remanded the case for the RO to 
further consider the additional issue of whether the 
character of the appellant's discharge from service 
constituted a bar to payment of Department of Veterans 
Affairs benefits (exclusive of health care under Chapter 17, 
Title 38, United States Code).  The appellant was then 
provided with a statement of the case with regard to that 
issue.  The case was returned to the Board which again 
remanded it in July 1998 for the RO to consider the issue of 
whether a timely appeal had been filed with regard to the 
character of discharge issue and to determine whether the 
appellant or his representative intended to raise the issue 
of clear and unmistakable error (CUE) in the April 1964 
administrative decision by the RO.  In accordance with that 
remand the RO sent letters with the appropriate instructions 
to the appellant and his representative at their last known 
addresses.  No reply was received from either of them.


FINDINGS OF FACT

1.  In an administrative decision dated in October 1992, the 
RO found that the appellant was discharged from service in 
November 1963 under dishonorable conditions.

2.  The appellant was notified of that action in a letter 
dated in October 1992.

3.  The appellant filed a notice of disagreement with that 
decision in August 1993, but did not file a substantive 
appeal within 60 days of March 5, 1998, the date of issuance 
of the statement of the case.

4.  A low back disorder is not shown to have had its onset in 
service.

5.  The appellant does not have a leg disorder which began 
during service.

6.  The appellant does not have a psychiatric disorder which 
began during service, nor was a psychosis demonstrated within 
one year after separation from service.


CONCLUSIONS OF LAW

1.  The appellant did not file a timely substantive appeal 
with the October 1992 decision of the RO.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).

2.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

3.  The claim for service connection for a leg disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

4.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Character of Discharge

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  Except in the case of simultaneously 
contested claims, a notice of disagreement must be filed 
within one year from the date that notice of a decision is 
mailed to a claimant.  A substantive appeal must be filed 
within 60 days from the date that the RO mailed the statement 
of the case or within the remainder of the one year period 
from the date of notification of the decision being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1998).  

In this case the RO found that the appellant's discharge from 
service in November 1963 was under dishonorable conditions in 
an administrative decision in October 1992 and notice of that 
action was mailed to the appellant in the same month.  
Statements of the appellant in his substantive appeal as to 
other issues were considered to be a notice of disagreement 
with that administrative decision.  The appellant and his 
representative were provided with copies of a statement of 
the case which was mailed to the appellant's address of 
record on March 5, 1993.  Although the appellant's 
representative advanced contentions with regard to that issue 
in his VA Form 1-646, Statement of Accredited Representative 
in Appealed Case, that document was not dated until May 18, 
1998.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
there is a presumption of regularity under which it is 
presumed that government officials have properly discharged 
their official duties.  Ashley v. Derwinski, 2 Vet.App. 307 
(1992).  The appellant has not presented any evidence to 
rebut that presumption.  No good cause had been shown to 
extend the time limit for filing the appeal.  Additionally, 
the Board notes that both the appellant and his 
representative were invited to provide evidence on the issue 
of whether a timely appeal was filed as to the character of 
the appellant's discharge and neither of them responded.  The 
Board finds that that a timely substantive appeal was not 
filed in this case.  Accordingly, the Board does not have 
jurisdiction to review the substance of the appellant's 
claim.

Service connection

With regard to the health care and related benefits 
authorized by Chapter 17, Title 38, United States Code, such 
benefits are provided to certain former service persons with 
administrative discharges under other than honorable 
conditions, for any disability incurred or aggravated during 
active military, naval or air service in line of duty.  In 
making determinations of health-care eligibility the same 
criteria will be used as is now applicable to determinations 
of service incurrence and in line of duty when there is no 
character of discharge bar.  38 C.F.R. § 3.360 (1998).  
Accordingly, the appellant is still entitled to a Board 
determination of entitlement to service connection for back, 
leg and psychiatric disorders for the purpose of establishing 
entitlement to medical care under Chapter 17, Title 38, 
United States Code.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  There must 
be competent evidence of current disability and of a nexus 
between the in service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498 (1995).  Under 
the regulatory provisions regarding certain chronic diseases, 
if a psychosis was medically demonstrated to a compensable 
degree within one year of the appellant's discharge from 
service, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The threshold question to be answered in this case with 
regard to the issues of entitlement to service connection for 
back, leg and psychiatric disorders is whether the appellant 
has presented a well-grounded claim; that is, one which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail and there is no duty to assist him 
further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For reasons set forth below, the Board finds that 
the appellant's claim with regard to those issues is not 
well-grounded.

In support of his claim the appellant submitted a statement 
from Manuel A. Martinez, M.D., which shows that the appellant 
has been treated since 1985 for a low back problem.  Dr. 
Martinez reported that the appellant attributed the onset of 
his back problem to military service.  He also reported that 
the appellant's low back pain and numbness of the legs had 
become worse and in 1968 the appellant underwent back surgery 
with very poor results.  Dr. Martinez stated that the 
appellant's condition was permanent and progressive and that 
the appellant used special shoes and foot braces in order to 
walk.  The appellant complained of severe low back pain, 
numbness of both legs and needing special shoes and foot 
braces for ambulation.  The diagnosis was severe low back 
injury with complete paralysis of the lower extremities which 
began in service.

Service medical records reveal that the appellant was seen in 
April 1962 complaining of pain in the left thigh.  It was 
reported that he had been shot in the leg two years earlier 
and had had no recent trauma.  Examination revealed no 
objective findings except an old scar.  In August 1962 the 
appellant was seen after jumping from a building in an 
apparent suicide attempt.  X-rays of the lumbosacral spine 
and pelvis revealed no abnormalities.  X-rays of the left 
knee revealed some radiopaque foreign bodies in the soft 
tissue of the distal portion of left thigh, probably 
secondary to a gunshot wound.  There were no definite bone or 
joint abnormalities around the knee joint.  There were some 
small, round, calcified structures grouped around the 
superior portion of the patella which were thought to 
represent a mild form of osteochondromatosis.  In August 1963 
the appellant was seen after reportedly falling from a truck.  
He had abrasions on his hands and knees.  The wounds were 
cleaned and dressed.  In October 1963 the appellant was seen 
complaining of pain in the left leg.  He reported that he had 
fallen down stairs the previous night.  Examination revealed 
that he had pain and swelling over the proximal metatarsal 
row with localization of pain over the fifth metatarsal.  X-
rays of the foot revealed an ununited secondary center of 
ossification at the base of the fifth metatarsal which was 
interpreted as an old ununited fracture.  There was no 
evidence of recent fracture or dislocation.  At the time of 
the appellant's separation examination in September 1963 it 
was reported that the feet, lower extremities and spine were 
normal.  

The appellant has presented medical evidence of a current low 
back disorder.  However, service medical records do not 
reveal any evidence of any disease or injury of the low back 
during service and none was shown at the time of his 
separation examination.  Dr. Martinez indicated in his 
medical report that the appellant's low back disorder 
originated in service, but he clearly based that conclusion 
solely on history provided by the appellant.  As such, that 
conclusion does not provide medical evidence of the onset of 
a low back disorder in service or a nexus between a current 
low back disorder and any incident of service.  LeShore v. 
Brown, 8 Vet.App. 406 (1995).  Therefore, the appellant's 
claim for service connection for a low back disorder is not 
well-grounded.

With regard to the appellant's claim for service connection 
for a leg disorder, the record shows that the appellant 
complained of leg pain on one occasion and it was attributed 
to a pre-service gunshot wound injury.  During service he 
sustained an injury to the knees and to the left leg, but no 
leg disorder was shown on the separation examination and 
those injuries are not shown to be other than acute and 
transitory in nature.  The statement of Dr. Martinez 
describes lower extremity symptoms, but appears to attribute 
those symptoms to the appellant's low back disorder.  There 
is no indication in his statement that the appellant has a 
separate lower extremity disorder.  Accordingly, the Board 
finds that the appellant has not established the existence of 
a present disability as the result of a disease or injury of 
the lower extremities in service.  Therefore, his claim for 
service connection for a leg disorder is not well-grounded.

With regard to his claim for service connection for a 
psychiatric disorder, the appellant has not presented any 
medical evidence of a present psychiatric disability.  While 
service medical records do contain references to psychiatric 
evaluations, in the absence of medical evidence of present 
disability, a claim for service connection for a psychiatric 
disorder is not well-grounded.


ORDER

The appeal with regard to the issue of whether the character 
of the appellant's discharge from service constitutes a bar 
to payment of Department of Veterans Affairs benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code) is dismissed.  Service connection for a back 
disorder, a leg disorder and a 

psychiatric disorder, for the purpose of establishing 
entitlement to medical care under Chapter 17, Title 38, 
United States Code, is denied, on the basis that the claims 
therefor are not well-grounded..



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

